Title: To George Washington from the Massachusetts Delegates, 22 June 1775
From: Massachusetts Delegates
To: Washington, George



Sir
Phyladelphia June 22. 1775

In Complyance with your Request We have considered of what you proposed to us, and are obliged to give you our Sentiments, very briefly, and in great Haste.
In general, Sir, there will be three Committees, either of a Congress, or of an House of Representatives, which are and will be composed of our best Men; Such, whose Judgment and

Integrity, may be most rely’d on; the Committee on the State of the Province, the Committee of Safety, and the Committee of Supplies.
But least this Should be too general, We beg leave to mention particularly Messrs Bowdoin, Sever, Dexter, Greenleaf, Darby, Pitts, Otis of the late Council—Hon. John Winthrop Esq. L.L.D. Joseph Hawley Esqr. of Northampton, James Warren Esqr. of Plymouth Coll Palmer of Braintree, Coll Orne and Elbridge Gerry Esqr. of Marblehead, Dr Warren, Dr Church Mr John Pitts all of Boston, Dr Langdon President of Harvard Colledge, and Dr Chauncey and Dr Cooper of Boston. Coll Forster of Brookfield.
The Advice and Recommendations of these Gentlemen, and of Some others whom they may introduce to your Acquaintance may be depended on.
With great Sincerity, We wish you, an agreable Journey and a glorious Campaign; and are with much Esteem and Respect, Sir, your most obedient Servants.

          
            Samuel Adams
            John Hancock
          
          
            John Adams
            Thomas Cushing
          
          
            Robt Treat Paine
            
          
        
